Citation Nr: 0106552	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  98-17 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right wrist fracture, currently rated as 10 percent 
disabling, for the period prior to February 24, 1999. 

2.  Entitlement to an increased rating for residuals of a 
right wrist fracture, currently rated as 10 percent 
disabling, for the period following February 24, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
January 1995.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which continued a 10 percent 
disability evaluation for residuals of a right wrist 
fracture.

The Board notes that the RO issued a September 1999 rating 
decision granting an evaluation of temporary total disability 
effective February 24, 1999 to May 7, 1999.  In January 2000, 
the veteran submitted a statement that could reasonably be 
construed as a notice of disagreement with the ending date of 
that total rating.  As such, the Board has jurisdiction over 
this issue, pending the issuance of a statement of the case 
to the veteran and receipt of his timely appeal in response 
thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  This will be addressed in the REMAND portion of this 
decision.  

Moreover, in light of the veteran's disagreement with the 
ending date of his temporary total rating, the Board finds 
that this issue is inextricably intertwined with the 
increased rating claim, for the period following the ending 
date of the temporary total rating.  Therefore, the Board has 
recharacterized the issue as set forth in the ISSUE portion 
of this decision.  In short, the issues of entitlement to an 
extension of a temporary total rating, and entitlement to an 
increased rating for residuals of a right wrist fracture for 
the period following February 24, 1999, are addressed in the 
REMAND following the ORDER in this decision.



FINDINGS OF FACT

1. For the period of time prior to February 24, 1999, all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.

2.  For the period of time prior to February 24, 1999, the 
veteran's service-connected residuals of a right wrist 
fracture was manifested by complaints of pain, some limited 
motion, and x-ray evidence of degenerative joint disease.


CONCLUSION OF LAW

Prior to February 24, 1999, the criteria for entitlement to 
an evaluation in excess of 10 percent for residuals of a 
right wrist fracture have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Code 5215 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that his service-connected 
residuals of a right wrist fracture should be rated higher 
than the current 10 percent rating.  Specifically, the 
veteran asserts that his disability should be given a 
combined 20 percent rating for residuals of a right wrist 
fracture, i.e. 10 percent for the loss of range of motion and 
another 10 percent for arthritic pain.  His representative 
further asserts that the veteran should be rated as 40 
percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 
5212.  For the reasons discussed in the INTRODUCTION to this 
decision, the Board will only address the veteran's claim for 
an increased rating for the time period prior to February 24, 
1999.  Adjudication of the increased rating for the remaining 
period is deferred, pending action in the REMAND below.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that for the 
period of time prior to February 24, 1999, the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  Moreover, the claims file appears to 
contain all relevant VA medical records, service medical 
records, private medical records and the veteran was afforded 
a VA examination.  In addition, the veteran testified at a 
hearing before the RO in December 1998.  As such, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal for the period of time 
prior to February 24, 1999, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim for this period 
of time.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1-4.14.  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  

A brief review of the history of this appeal reveals that in 
a July 1995 rating decision, the veteran was granted service 
connection for residuals of a right wrist fracture, and a 10 
percent disabling rating was assigned from January 1995.  In 
June 1997, pursuant to periodic review, the RO continued the 
10 percent disabling rating.  In September 1998, the veteran 
submitted a four-page request for an increased rating in 
excess of 10 percent.  

The RO continued the 10 percent disability evaluation based 
on a review of a June 1997 VA examination report.  The June 
1997 examination report shows that the veteran presented with 
complaints of limited motion, especially in extension.  He 
complained of pain "when he has a lot of 
flexion/extension," and pain when he "hits his wrist on 
anything."  Physical examination revealed that the veteran 
had extension of his right wrist to 45 degrees and flexion of 
his right wrist to 45 degrees.  The examiner found that the 
veteran had pronation of 80 degrees and supination of 80 
degrees in both wrists.  The examiner noted that the veteran 
did not have any tenderness to his wrist.  Radiographic 
reports indicated that there was a fracture of the right 
scaphoid bone, which appeared chronic, and secondary 
degenerative changes of the radiocarpal joint.

In December 1998, the veteran submitted a letter from his 
private physician, Douglas A. Kuhn, M.D., dated August 1998.  
The letter indicated that the veteran sought treatment on 
that date for an incident whereby boxes fell on his wrist.  
The doctor noted that the veteran had a long history of 
discomfort and pain referable to his right wrist since an 
accident sustained in service.  The doctor found that the 
veteran had mild pain to palpation over the radial aspect of 
the wrist, particularly over the radial styloid.  No swelling 
was detected.  The veteran had decreased extension to roughly 
30 degrees and flexion to 30 degrees.  Radial and ulnar 
deviations were not examined.  X-rays revealed severe 
degenerative joint disease in the radial scaphoid joint, 
cystic changes in the scaphoid, and an old proximal scaphoid 
fracture.  The doctor further indicated that operative 
descriptions were given to the veteran, but that the veteran 
did not wish operative intervention at that time.  The 
veteran was to be treated symptomatically with a wrist 
support and Daypro.

The veteran personally testified at a hearing before the RO 
in December 1998.  He testified that he had a very 
restrictive range of motion of his right wrist.  He also 
indicated that he had weakness in his right wrist and that 
use or repetitive movement aggravated his symptoms.  He 
further indicated that he was diagnosed with arthritis in the 
right wrist, which he stated he was told by doctors was 
caused by his right wrist fracture.  The veteran testified 
that he wears a wrist brace to restrict movement so as not to 
cause pain, but he confirmed that he could still move his 
wrist with the brace on.  The veteran added that despite the 
brace, he experienced constant pain.  

Further, the veteran submitted VA treatment records prior to 
his February 24, 1999, surgery.  In December 1998, the 
veteran presented with complaints of off and on swelling in 
his right wrist since his in-service injury.  He indicated 
that the swelling had recently worsened.  Upon physical 
examination, the examiner noted that the veteran had snuff 
box tenderness and dorsal radial tenderness.  The veteran was 
undecided as to surgery at that time.  In January 1999, the 
examiner noted that the veteran had extension to 40 degrees, 
flexion to 30 degrees, radial deviation was zero (0) degrees, 
and ulnar deviation was 10 degrees.  Pronation and supination 
were both 60 degrees.  The examiner further noted that there 
was not any numbness or tingling present.  The examiner found 
that the veteran had degenerative joint disease and 
scapholunate advanced collapse of the right wrist.  

The veteran's residuals of a right wrist fracture are 
currently evaluated under Diagnostic Code (DC) 5215.  
Limitation of motion of the wrist is evaluated under DC 5215.  
A 10 percent rating is the highest evaluation for the major 
or minor extremity under this diagnostic code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  Therefore, the Board must 
determine whether any other applicable code provision 
warrants a higher evaluation for this disability.  

Diagnostic Code 5214 provides evaluations higher than 10 
percent where the wrist is ankylosed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  Ankylosis is "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint."  Disnay v. Brown, 9 
Vet. App. 79, 81 (1996) (quoting from Stedman's Medical 
Dictionary 87 (25th ed. 1990).  However, ankylosis has not 
been shown here.  Although the mobility of the veteran's 
right wrist has been limited by his service-connected 
disability (for which the 10 percent evaluation under 
Diagnostic Code 5215 has been assigned), the right wrist has 
never been characterized as immobile, and, in any event, no 
fibrous or bony union across the joint (which would indicate 
consolidation of the joint) has been shown by X-ray report.  

As was stated in an earlier part of this decision, the 
veteran has asked for a combined 20 percent rating, 
consisting of a 10 percent for limitation of range of motion 
and 10 percent for arthritic pain.  However, as the veteran 
is being rated expressly for limitation of motion of the 
wrist, there is no basis to assign a separate rating for 
arthritis.  See generally, VAOPGCPREC 9-98; see also 
38 C.F.R. § 4.71a, Diagnostic Code 5003, note 1.  

The representative on behalf of the veteran has asked the 
Board to consider an increased rating to 40 percent under DC 
5212.  The Board notes that DC 5212 rates impairment of the 
radius.  In the present case, there is no evidence that the 
veteran has impairment of the radius i.e. there is no 
evidence that the veteran has a malunion with bad alignment, 
nonunion in the upper half, or a nonunion in the lower half 
with loss of bone substance (1 inch or more) or without loss 
of bone substance or deformity.  Thus, an increased rating 
under this particular Diagnostic Code is not warranted.

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher schedular evaluation in cases where 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  As the veteran is 
currently receiving the maximum disability rating available 
under Diagnostic Code 5215 for limitation of motion, 
consideration of functional loss due to pain would not lead 
to a higher evaluation.  Johnston v. Brown, 10 Vet. App. 80, 
84-5 (1997).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

In this case, while the Board notes the veteran's contentions 
that he is no longer able to work as a carpenter since the 
in-service injury, there has been no showing that the 
veteran's residuals of a right wrist fracture has caused 
marked interference with employment (beyond that interference 
contemplated in the currently assigned 10 percent rating), 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards.  Thus, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88,96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that no diagnostic code 
affords the veteran an evaluation in excess of 10 percent for 
the time period prior to February 24, 1999. Therefore, 
entitlement to an increased disability evaluation for 
residuals of a right wrist fracture for this time period must 
be denied.  In this case the Board finds and concludes that 
the preponderance of the evidence is against the veteran's 
claim.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran, the benefit of the doubt rule is not applicable, 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990), and the 
appeal is denied.


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 10 percent for residuals 
of a right wrist fracture, for the period prior to February 
24, 1999, is denied.


REMAND

As discussed in the INTRODUCTION to this decision, a review 
of the record discloses that additional action by the RO is 
required prior to further appellate review of the veteran's 
claim of entitlement to a disability evaluation in excess of 
10 percent for residuals of a right wrist fracture, for the 
period after February 24, 1999.  

On February 24, 1999, the veteran underwent surgery on his 
right wrist at the VA medical center in Indianapolis, 
Indiana.  In a September 1999 rating decision, the RO granted 
a temporary 100 percent disability rating effective February 
24, 1999 to May 7, 1999.  In January 2000, the veteran filed 
a notice of disagreement (NOD) as to that decision, in which 
he stated the following:  "I wish to appeal the VA's 
decision regarding my 100 percent rating due to the surgery I 
had on my wrist in February.  I disagree with the VA's 
decision to withhold payment of the 100 percent rating ... so 
the VA can recoup the severence pay..."  The Board finds that 
the foregoing statement was not only disagreement with 
recoupment, but also disagreement with the period of the 
temporary total disability rating.  The RO has not issued a 
Statement of the Case on this matter.  See Manlincon, supra.  

Moreover, the Board observes that the veteran submitted 
occupational therapy reports from the VA indicating that he 
was still receiving treatment for his right wrist in June 
1999, following his February 1999 surgery.  Thus, the Board 
finds that the veteran's request for an extension of the 
period of temporary total disability is inextricably 
intertwined with the increased rating claim on appeal, for 
the period after his February 24, 1999, surgery.  As such, RO 
should adjudicate the issue of entitlement to an extension of 
a temporary total rating, prior to adjudicating the claim for 
entitlement to a rating in excess of 10 percent for residuals 
of a right wrist fracture for the period after February 24, 
1999.

Further, in order to accurately determine the evaluation to 
be assigned after the period of temporary total disability, 
the Board believes that the veteran should be afforded an 
additional VA examination.  In this regard, the Board notes 
that the VA examination afforded to the veteran in August 
2000 does not contain complete clinical findings as to the 
functional limitation of the veteran's right hand and wrist.  
For example, the August 2000 examination did not acknowledge 
that occupational therapy progress reports showed a decrease 
in grip strength.  Likewise, the VA examiner did not make 
separate findings as to the veteran's grip strength.  The 
veteran maintains that he currently has right hand grip 
weakness, and decreased right hand dexterity.  Thus, the 
veteran should be afforded an additional VA examination.

In addition to the foregoing, the RO should consider whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names and 
addresses of any medical providers, both 
VA and non VA, who have treated him for 
his right wrist disability following the 
February 1999 surgery, and whose records 
are not currently in his claims file.  
The RO should assist the veteran in 
obtaining any relevant records.  All 
requests for records, and responses to 
those requests, should be clearly 
identified in the veteran's claims file. 

2.  The veteran should be afforded a VA 
examination to ascertain the current 
nature and severity of any residuals of a 
right wrist fracture, which may be 
present. The examiner is requested to an 
offer an opinion on all findings 
pertaining to the veteran's right wrist 
disability, including range of motion in 
the right wrist, grip strength, and any 
limited function due to pain.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly VA medical records, and any 
private medical records pertaining to the 
treatment for residuals of a right wrist 
fracture.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

4.  The RO should issue a Statement of 
the Case regarding the veteran's request 
for an extension of the period of total 
temporary rating for a period of 
convalescence following his February 24, 
1999, surgery.  If this issue remains 
denied, the issue should be returned to 
the Board for appellate consideration 
only if the veteran submits a timely 
substantive appeal.

5.  When the development requested above 
has been completed, the case should again 
be reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 

and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 


